Filed 5/22/14 P. v. Haley CA2/1
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


THE PEOPLE,                                                                   B251265

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA205130)
          v.

DWAYNE MICHAEL HALEY,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior court of Los Angeles County. Robert
Perry, Judge. Affirmed.
          Dwayne Michael Haley, in pro. per.; and Suzan E. Hier, under appointment by the
Court of Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.
                                           ____________________________
        In January 2001, Dwayne Michael Haley was convicted of second degree murder
and sentenced to 15 years to life for the murder plus 25 years to life for a weapons
enhancement. (Pen. Code, §§ 187, subd. (a), 12022.53, subd. (d).) He was given 630
days actual custody credit but no days of conduct credit, and was ordered to pay
restitution. Haley appealed his conviction, but we upheld it on September 27, 2001, and
his petition for review was denied on December 12, 2001, as were habeas corpus
petitions filed in 2004, 2006 and 2009.
        In July 2013, Haley moved to correct the judgment, pointing out that the year
2000, during which he was in custody, was a leap year containing 366 days, not 365 days
as awarded by the court. He sought one additional day of actual custody credit. The trial
court granted the motion and modified his sentence.
        In August 2013, Haley appealed from the modified judgment, contending the court
denied him his right to be present for pronouncement of judgment. We appointed
counsel to represent him on appeal, and after examination of the record, appointed
counsel filed an opening brief raising no issues and asking this court to independently
review the record. (People v. Wende (1979) 25 Cal. 3d 436, 441-442.) On January 31,
2014, we sent letters to Haley and appointed counsel, directing counsel to immediately
forward the appellate record to defendant and advising Haley that within 30 days he
could personally submit any contentions or issues that he wished us to consider.
        Haley responded with a 38-page letter brief, 37 pages of which appear to be
copied from his appellate brief from 2001. In them, Haley discusses the trial at length,
with lengthy quotations from the reporter’s transcript, and argues the original trial court
erred in admitting gang evidence and the prosecutor committed misconduct during
closing argument. Haley argues his conviction must be reversed.
        The 26-page record on appeal consists of a clerk’s transcript containing seven
documents—dated from July 22 to August 28, 2013—surrounding Haley’s motion for
correction of the judgment, including the court’s order granting the motion and the
corrected abstract of judgment. The record contains nothing dated earlier than July 22,
2013.

                                              2
       The only issue properly on appeal at this late date is whether the trial court erred in
granting Haley’s motion to modify the judgment. His letter brief is silent on this issue.
We have examined the entire record and found no arguable issue of any sort. We are
therefore satisfied that defendant’s appointed attorneys have fully complied with their
responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th 106,
109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                                 CHANEY, J.


We concur:




              ROTHSCHILD, Acting P. J.



                          *
              MILLER, J.




       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                              3